DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 4, 18 & 23 are cancelled. Claims 1-3, 5-17, 19-22 & 24-35 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-17, 19-22 & 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 2 “wherein said alkali metal is selected from Li, Na, K or a combination thereof” but also requires “wherein said alkali metal is a sodium-ion battery” as presently amended which renders the claim indefinite since the first limitation allows Li and K to be used as the alkali metal whereas the second limitation strictly requires the alkali metal to be Na. 
Claims 5-17, 19-22 & 24-32 are rejected in view of their dependence to claim 1.
Claim 6 recites “said porous foam” without providing adequate antecedent basis for “said porous foam”. For purposes of examination, the cited passage is read as “said porous layer” as this appears applicant’s intent
Claim 7 recites “introducing particles, foil, or coating of Li, Na, K or a combination thereof as an electrode active material into said first electrode or said second electrode”. However, claim 1 recites that the cable-shaped is a sodium-ion battery in which case it is unclear as to how particles, a foil, or a coating of Li or K can be incorporated in the sodium-ion battery of claim 1.
Claim 17 recites “said alkali metal battery is a lithium-ion battery” whereas claim 1 from which claim 17 depends recites the alkali metal battery being a sodium-ion battery which renders the claim indefinite.
Claim 20 recites several possible compounds as active material for said second or first electrode active material but all of the possible compounds recited constitute lithium-based intercalation compounds as known active materials used in lithium-ion batteries whereas the presently claimed battery is directed to a sodium-ion battery which renders the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 10-13, 15, 19, 21-22 & 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2015/0064574 A1) in view of Phillips (US 2013/0171482 A1), Wilkening (US 2011/0059361 A1) and Zinck (US 2011/0287304 A1).
Regarding claims 1, 5, 19, 21-22 & 25-32, He teaches a process for producing a non-flammable sodium-ion battery ([0044] & [0069]) and said process comprises:				(a) providing a first electrode comprising an electrically conductive porous structure such as a metal web having pores and a first mixture of a first electrode active material and a first electrolyte containing a lithium and/or sodium salt dissolved in a liquid solvent such as mixture of an ionic liquid and an organic solvent, wherein said first mixture resides in pores of said porous structure, wherein the first electrode active material in some instances can be cathode active material such as NaFePO4, carbon black, activated carbon, 3,4,9,10-perylenetetracarboxylicacid-dianhydride (PTCDA) or a conductive carbon fiber ([0069]-[0080], [0082]-[0083], [0085]-[0086] & [0102]);									b) providing a porous separator to form a porous separator-coated structure ([0104]);		(c) providing a second electrode comprising an electrically conductive porous structure such as a metal web and a second mixture of a second electrode active material and a second electrolyte containing a sodium and/or lithium salt dissolved in a liquid solvent, wherein said second mixture resides in pores of said porous structure, wherein said first and/or second 2 and a cathode of said battery with an active material mass loading greater than 45 mg/cm2.  			Phillips teaches a cable-shaped battery having a length-to-diameter or length-to-thickness aspect ratio between about 1.5 and about 20 ([0027]-[0028]).					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a cable-shaped battery with an aspect ratio, as described above, in order to use them for non-traditional sized pencil cells and/or specialty consumer applications as taught by Phillips ([0027]).									Wilkening teaches a process for producing a cable-shaped battery, said process comprising: (a) providing a first electrode comprising an electrically conductive porous rod having at least 50% by volume of pores and a first mixture of a first electrode active material and 2 and the cathode has an active material mass loading greater than 45 mg/cm2 ([0042], [0074]-[0076] & [0082]-[0085]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide an anode with an active material mass loading greater than 25 mg/cm2 and a cathode with an active material mass loading greater than 45 mg/cm2 because it can provide a high total capacity with a relatively small electrode area when used with a high-capacity electrode active material as taught by Zinck ([0045]).
Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim)”. See MPEP 2111.02 II.
Regarding claim 6, He as modified by Philips, Wilkening and Zinck teaches the process of claim 1 but does not explicitly teach said porous foam having a cross-section that is circular, elliptic, rectangular, square, hexagon, hollow, or irregular shape.					However, one of ordinary skill in the art readily recognizes that said porous structures would have a hollow cross-section in view of both being wrapped around a solid or hollow core 170 (Fig. 2; [0100]).
Regarding claims 10-13, modified He teaches process of claim 1 but is silent as to step (a) including (i) an operation of continuously feeding said electrically conductive porous rod to a first electrode active material impregnation zone, wherein said conductive porous rod contain interconnected electron-conducting pathways and has at least one porous surface and (ii) an operation of impregnating said first mixture into said electrically conductive porous rod from said at least one porous surface to form said first electrode; and step (c) including an operation of continuously feeding said electrically conductive porous layer to a second electrode active material impregnation zone, wherein said conductive porous rod contain interconnected electron-conducting pathways and has at least one porous surface and (ii) an operation of impregnating 
Regarding claim 15, modified He teaches the process of claim 1. Wilkening further teaches step (b) of claim 1, containing spraying an electrically insulating material to encase said first electrode, forming a porous shell structure covering said first electrode to form said porous separator-protected structure (Fig. 2; [0137] & [0148]).
Regarding claim 24, He as modified by Philips, Wilkening and Zinck teaches the process of claim 1. Wilkening further teaches a porosity of the porous rod or the porous layer being at least about 70% ([0092]).

Claims 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2015/0064574 A1), Phillips (US 2013/0171482 A1), Wilkening (US 2011/0059361 A1) and Zinck (US 2011/0287304 A1), as applied to claims 1, 5-6, 10-13, 15, 19, 21-22 & 24-32 above, and further in view of Zhamu (US 2011/0165466 A1).
Regarding claims 14 & 16, modified He teaches the process of claim 1 but is silent as to wherein said step (b) contain wrapping around said first electrode with a porous separator band in a coiled or spiral manner to form said porous separator-protected structure (claim 14) and wherein step (c) includes wrapping around or encasing said porous separator-protected structure with said second electrode in a straight or spiral manner (claim 16).						Zhamu teaches a cylindrical battery comprising a positive electrode, a negative electrode and a separator between the negative and positive electrodes to form a stacked assembly wherein the stacked assembly is spirally wound ([0162]).							While Wilkening teaches a cylindrical battery with concentric layers of a negative electrode, a separator and a positive electrode, one of ordinary skill in the art to use readily understands that cylindrical batteries can alternatively be provided as a spirally wound structure as taught by Zhamu above. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.  

Claims 2-3, 8-9 & 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening (US 2011/0059361 A1) in view of Zhamu (US 2011/0165466 A1), Zinck (US 2011/0287304 A1), He (US 2015/0024248 A1) and Yushin (US 2015/0236372 A1).
Regarding claims 2-3, Wilkening teaches a process for producing a cable-shaped alkali metal-sulfur battery wherein said alkali metal is Li (Fig. 2; [0027]) and said process comprises:		(a) providing a first electrode comprising an electrically conductive porous rod having at 2 and a cathode of said battery with an active material mass loading greater than 45 mg/cm2. Wilkening is also silent as to said first electrolyte and/or said second electrolyte containing a lithium salt or a sodium salt dissolved in a liquid solvent having a salt concentration greater than 5 M. 		2 and the cathode has an active material mass loading greater than 45 mg/cm2 ([0042], [0074]-[0076] & [0082]-[0085]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide an anode with an active material mass loading greater than 25 mg/cm2 and a cathode with an active material mass loading greater than 45 mg/cm2 because it can provide a high total capacity with relatively small electrode area when used with a high-capacity electrode active material as taught by Zinck ([0045]).					He teaches a Li-S cell ([0047]-[0048]) comprising an electrolyte having an alkali metal salt dissolved in a solvent, wherein the salt has a concentration most preferably greater than 10 Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim)”. See MPEP 2111.02 II.  
Regarding claims 8-9, Zhamu teaches introducing particles of Li as an active material in said first electrode (i.e cathode), for instance as a lithium sulfide, so that lithium ions are initially (i.e prior to a first charge/discharge) contained in the first electrode as a lithium sulfide since lithium sulfide is more stable against air than lithium metal and thereby more conducive to cell production in an industrial manufacturing environment as taught by Zhamu ([0054] & [0059]). Alternatively, Zhamu teaches introducing particle of Li as an active material in said second electrode (i.e anode) ([0130]).
Regarding claim 33-35, Wilkening teaches the first electrode active material (i.e cathode active material) containing any sulfur-containing compound ([0048]). Zhamu teaches cathode active materials for lithium metal batteries wherein the cathode active material comprises an organic compound, as an alkali metal intercalation compound, such as TiS2 or MoS2 ([0032]).		It would have been obvious to one of ordinary skill in the art, to use one of the metal dichalcogens described by Zhamu above as a cathode active material because they have high .

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As presently claimed, the subject matter of claims 1-3 is found to be obvious over the combined teachings of Wilkening, Zhamu, Phillips, Zinck, He and Yushin as shown in the above 103 rejections. 
	Thus, in view of the foregoing, claims 1-3, 5-22 & 24-35 stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimura (US 2006/0035152 A1) teaches a cylindrical battery formed by winding first electrode (3a), a second electrode (3b) and a separator (39) with the separator being placed between the first and second electrodes, wherein the first electrode and second electrode each contain a current collector (31a, 31b) connected to the first and second electrodes (3a, 3b) (Figs. 1, 4; [0004], [0067], [0158]-[0163]). Nishimura further teaches that the current collectors comprise a resin sheet (11a, 11b) and a conductive layer (12a, 12b) wherein the resin sheet, which extends between opposing first and second ends of the battery, can be a conductive polymer fiber ([0102]-[0103] & [0127]-[0128]). It would have been obvious to one of ordinary skill in the art to use the current collector of Nishimura as a second terminal connector to be connected to the second electrode of modified Wilkening in order to take electricity out of the electrode plate assembly (first electrode, separator and negative electrode) without causing a short-circuit as taught by Nishimura ([0004]). Thus, since the current collector is placed between two electrode layers as shown in Fig. 4 of Nishimura, it can be said to be introduced into the electrode. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727